Citation Nr: 1025736	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for arthritis of the right 
hand.

2. Entitlement to service connection for arthritis of the left 
hand.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to November 
1968.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).

This appeal was denied by the Board in a May 2008 decision which 
the Veteran appealed to the Court of Appeals for Veterans Claims.  
In February 2009, the Court granted a Joint Motion for Remand 
filed by the parties in February 2009; thereafter, in September 
2009, the Board remanded the claims to the RO for further 
development.  The appeal now returns to the Board for appellate 
review.

The Board notes that additional VA treatment records were added 
to the claims file after the last adjudication of the claims by 
the RO and the Veteran did not waive agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  However, 
this evidence is related to the Veteran's treatment for cancer 
and not relevant to the issues on appeal.  Therefore, the Veteran 
will not be prejudiced by the Board proceeding with a decision on 
the claims. 


FINDINGS OF FACT

1. Arthritis of the right hand was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to any 
disease, injury, or incident in service.

2. Arthritis of the left hand was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to any 
disease, injury, or incident in service.



CONCLUSIONS OF LAW

1. Arthritis of the right hand was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2. Arthritis of the left hand was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
September 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the September 2009 
remand was to achieve further development of the claim, namely to 
obtain another VA opinion.  A review of the post remand record 
shows that a VA opinion was added to the claims file in February 
2010.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the September 
2009 remand, and that the Board may now proceed with adjudication 
of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in July 2003, prior to the initial unfavorable AOJ 
decision issued in September 2003.  An additional letter was sent 
in October 2005.

The Board observes that the pre-adjudicatory VCAA notice issued 
in July 2003 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to notice 
of disability ratings and effective dates, the Board sees that 
the only letter sent to the Veteran with respect to these 
elements was dated in March 2006.  The Board acknowledges the 
defective timing of this notice, but finds that no prejudice to 
the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).  
As the Board herein concludes that the preponderance of the 
evidence is against the Veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claims. 
Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and the reports of April 2007 and February 2010 VA 
examiners were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has not 
identified any additional, relevant treatment records the Board 
needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each 
examiner reviewed the claims file, including service treatment 
records and post-service treatment evidence and documented the 
Veteran's subjective complaints and medical history.  Each 
examiner then provided an opinion that was supported by a 
rationale based on all the available evidence.  There is nothing 
to suggest that either examiner's opinion was not sufficiently 
based in the facts of the case or that an arbitrary conclusion 
was reached.  The Board acknowledges that the April 2007 VA 
opinion appears to be somewhat self-contradictory; however, as 
discussed below, after a thorough review of the opinion, the 
Board does not find it inadequate for rating purposes.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he suffers arthritis in both of his 
hands from the chipping paint with a hammer for eight hours per 
day while serving in the U.S. Navy.  Therefore, he argues that 
service connection is warranted for arthritis of the right and 
left hands. 

Initially, the Board notes that the Veteran's service treatment 
records are silent for reference to complaint, treatment, or 
diagnosis referable to either hand.  Nevertheless, the Board 
notes that the Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was equivalent to being a carpenter, 
and finds that the Veteran's description of the use of his hands 
during service seems consistent with such an MOS.  Thus, the 
Board affords the Veteran the benefit of the doubt and accepts 
his account of the in-service event or injury that he claims 
resulted in current disability.

Further, a review of the post-service treatment evidence reveals 
diagnosis and treatment for degenerative joint disease of the 
hands.  Specifically, a diagnosis of mild degenerative joint 
disease through the hands was assessed by both the April 2007 and 
February 2010 VA examiners.  More specifically, an October 2003 
X-rays revealed degenerative changes of the first carpometacarpal 
joints bilaterally and mild degenerative changes of the second 
distal interphalangeal joints.  Therefore, the Board finds that 
the Veteran has current disabilities of arthritis of the right 
hand and arthritis of the left hand.  

However the competent evidence does not demonstrate a 
relationship between the Veteran's current arthritis of the right 
and left hands and his military service.  In this regard, the 
Board observes that the first diagnosis of arthritis in the hands 
of record is dated in October 2003, almost 35 years after service 
discharge.  Thus, service connection on a presumptive basis for 
arthritis compensable within a year of discharge is not 
warranted.  

Further, with respect to direct service connection, the lapse in 
time between service and the first complaints and diagnoses 
weighs against a finding that the Veteran's asthma was service-
connected.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc). 

Finally, the competent and probative evidence is against a 
finding of service connection in this case.  The Board notes that 
there are three opinions of record relevant to the relationship 
between the Veteran's arthritis of the hands and his military 
service.  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; every 
item of evidence does not have the same probative value.  The 
Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and probative 
value of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any such 
evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza at 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Moreover, the Court has found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 
295, 302 (2008).  An opinion that contains only data and 
conclusions is afforded no weight.  Id. 

First, the Board notes an October 2003 VA treatment record in 
which the physician indicated that in his opinion, it was 
reasonable to assume that chipping paint for longer periods might 
very well have been and aggravating factor in the development of 
arthritis in the hands.  However, the Board finds that this 
opinion is not probative.  Specifically, the physician provides 
no supporting rationale for the statement.  Id.  Further, the use 
of the phrase "might well have been" reveals the opinion to be 
little more than speculation.  Under VA regulations and case law, 
service connection, or the denial thereof, may not be based on 
pure speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 
237, 241 (1993).   

In contrast, an April 2007 VA examiner stated that the arthritis 
in the Veteran's hands is less likely than not due to military 
service on the basis that the arthritis would be more severe than 
the mild degenerative joint disease seen on X-rays.  He then 
indicated that it would be just as likely that the Veteran's 
post-service occupation could have injured the hands as well as 
military service causing injury.  The Board acknowledges that 
this opinion appears to be in equipoise with itself.  That is, 
the examiner appears to be opining that it is just as likely that 
the arthritis was due to military service as post-service causes.  
However, the examiner initially states that the arthritis of the 
hands is less likely related to military service and, given the 
rationale for the opinion-that the examiner would expect the 
arthritis to be worse if it began that long ago-the Board 
concludes that the opinion is overall against a nexus between the 
current disability and service. 

Additionally, a February 2010 VA examiner agreed with the April 
2007 VA examiner in that the arthritis should be much worse if it 
were related to chipping paint 35 years prior to the first 
diagnosis in October 2003.  Further, the February 2010 examiner 
noted that the October 2003 X-rays revealed only degenerative 
changes in the first carpometacarpal joints and distal 
interphalangeal joints of the second digits.  He then indicated 
that more generalized arthritis would be more likely if due to 
service.  The examiner concluded that the most likely cause of 
these issues was natural progression of disease with age.    

In light of the above evidence, the Board finds that the 
competent and probative evidence is against service connection 
for arthritis of the bilateral hands.  Laypersons are competent 
to speak to symptomatology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent competent and probative evidence of a causal nexus between 
arthritis of the right and left hands and military service, 
service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present 
case, the preponderance of the competent and probative evidence 
is against the Veteran's claims of entitlement to service 
connection for arthritis of the right hand and arthritis of the 
left hand.  Therefore, his claims must be denied.

 
ORDER

Service connection for arthritis of the right hand is denied.



Service connection for arthritis of the left hand is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


